Exhibit 10.4

SCHEDULE D-1

CHANGE ORDER FORM

 

PROJECT NAME: Sabine Pass LNG Receiving, Storage and Regasification Terminal

 

OWNER: Sabine Pass LNG, L.P.

 

CONTRACTOR: Bechtel Corporation

 

DATE OF AGREEMENT: December 18, 2004

  

CHANGE ORDER NUMBER: SP/BE- 028

 

DATE OF CHANGE ORDER: March 30, 2006

 

Control Building and Bundle of Miscellaneous Changes No. 2

The Agreement between the Parties listed above is changed as follows:

Increase the size and make the following changes to the Control Building:

 

  1. Extend the second floor outside walkway/platform from two sides to four
sides- to wrap completely around the Control Building.

 

  2. Increase the area of the Control Building by 1,499 sq. ft. to (1) add
operations office spaces and (2) increase the size of the meeting room.

 

  3. Increase the area of the telecom room by 180 sq. ft.

 

  4. Add an 18’ window between meeting room and control room on second floor

 

  5. Add 2 Access doors on second floor with key card readers

Bundle of Miscellaneous Changes No. 2:

 

  6. Miscellaneous Instrument Changes to Atlas Copco Vapor Return Blowers:

 

  a. Replace the Siemens Programmable Logic Controller (PLC) with an Allen
Bradley Micrologix 1200 PLC.

 

  b. Connect temperature probes to Bentley Nevada 3500 monitor rather than
directly to PLC.

 

  c. Provide Control Logix with RS Logix in lieu of SLC 5/04.

 

  d. Add three (3) proximity probes and six (6) Remote Temperature Devices.

 

  7. Gate House Modifications:

 

  a. Enclosure of the bottom level of Gatehouse with breakaway walls/windows and
electrical drops from upper floor.

 

  b. Moving the stairway to the inside of the building.

Reference the following attached documents:

 

1) Estimate for Control Bldg Scope Changes Rev 4 (T-0104)

 

2) Payment Milestones (Revised) Bundle Change Order # 2 (17 Mar’06)

 

3) Drawing SK-02-101 and 101A (Rev P2)(Control Building-Planned)

 

4) Drawings A1-4A1-00001, 00002 and 00003 (Rev 00A)(Control Building-As Changed)

 

5) Estimate-Bundle Change Order for 1) Misc. Instrument Changes and 2) Gate
House Modifications (T-0097) (3 pages)

 

6) Drawing SK-02-108, Rev. P2 (Gate House- Planned)

 

7) Drawings A-4B1-00011 and 00013, both Rev. 00A (Gate House As Changed)



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

 

PROJECT NAME: Sabine Pass LNG Receiving, Storage and Regasification Terminal

 

OWNER: Sabine Pass LNG, L.P.

 

CONTRACTOR: Bechtel Corporation

 

DATE OF AGREEMENT: December 18, 2004

  

CHANGE ORDER NUMBER: SP/BE- 028

 

DATE OF CHANGE ORDER: March 30, 2006

 

Control Building and Bundle of Miscellaneous Changes No. 2

 

Adjustment to Contract Price

  

The original Contract Price was

   $ 646,936,000

Net change by previously authorized Change Orders (#SP/BE-002 thru 0027)

   $ 64,844,608

The Contract Price prior to this Change Order was

   $ 711,780,608

The Contract Price will be increased by this Change Order in the amount of

   $ 962,333

The new Contract Price including this Change Order will be

   $ 712,742,941

Adjustment to dates in Project Schedule

The following dates are modified:

The Target Bonus Date will be unchanged.

The Target Bonus Date as of the date of this Change Order therefore is 1,095
Days following the NTP.

The Guaranteed Substantial Completion Date will be unchanged.

The Guaranteed Substantial Completion Date as of the date of this Change Order
therefore is 1247 days following NTP.

Adjustment to other Changed Criteria: Not Applicable

Adjustment to Payment Schedule: See attached “Payment Milestone- Control
Building Size Increase (T-0104).

Adjustment to Minimum Acceptance Criteria: No Change

Adjustment to Performance Guarantees: No Change

Adjustment to Design Basis: No Change.

Other adjustments to liability or obligation of Contractor or Owner under the
Agreement: No Change

This Change Order shall constitute a full and final settlement and accord and
satisfaction of all effects of the change as described in this Change Order upon
the Changed Criteria and shall be deemed to compensate Contractor fully for such
change.

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

 

PROJECT NAME: Sabine Pass LNG Receiving, Storage and Regasification Terminal

 

OWNER: Sabine Pass LNG, L.P.

 

CONTRACTOR: Bechtel Corporation

 

DATE OF AGREEMENT: December 18, 2004

  

CHANGE ORDER NUMBER: SP/BE- 028

 

DATE OF CHANGE ORDER: March 30, 2006

 

Control Building and Bundle of Miscellaneous Changes No. 2

 

/s/ Stan Horton     /s/ C. Asok Kumar

* Charif Souki

   

Contractor

Chairman

    C. Asok Kumar    

Name

    Project Director    

Title

4-26-06     May 4, 2006

Date of Signing

   

Date of Signing

/s/ Stan Horton      

* Stan Horton

   

President & COO Cheniere Energy

    4-26-06      

Date of Signing

    /s/ Keith Meyer      

* Keith Meyer

   

President Cheniere LNG

    April 25, 06      

Date of Signing

    /s/ Ed Lehotsky      

* Ed Lehotsky

   

Owner Representative

    April, 25, 2006      

Date of Signing

   

 

* Required Owner signature — Mr. Horton may sign on behalf of Mr. Souki during
Mr. Souki’s absence.



--------------------------------------------------------------------------------

SCHEDULE D-2

UNILATERAL CHANGE ORDER FORM

 

PROJECT NAME: Sabine Pass LNG Receiving, Storage and Regasification Terminal

 

OWNER: Sabine Pass LNG, L.P.

 

CONTRACTOR: Bechtel Corporation

 

DATE OF AGREEMENT: December 18, 2004

  

CHANGE ORDER NUMBER: SP/BE-029

 

DATE OF CHANGE ORDER: March 31, 2006

 

Project: Marine Berth Changes

You are hereby directed to make the following additions or modifications to, or
deductions from, the Work:

Implement the following Marine Berth changes:

 

  •   Provide upper slope protection in the Marine Berth above the -4.5 ft
elevation shelf in accordance with the attached current proposed design. Design
and slope protection will be finalized with the lump sum cost estimate. Bechtel
is to advise Owner immediately if the cost of this change is expected to exceed
$8.5MM

Contractor shall proceed with the design changes and prepare detailed Lump Sum
cost estimates. Upon final review and approval by Owner of the detailed
estimate, Contractor shall prepare the required documentation, including a
completed Schedule D-3 in accordance with Article 6.1A of the Agreement.

Compensation for the changes specified in this Change Order is on a time and
materials basis as provided in Section 6.1C and 6.2D of the Agreement.

Contractor shall commence with the performance of the change(s) described above
on March 30, 2006.

This Change Order is signed by Owner’s duly authorized representatives.

 

/s/ Charif Souki     /s/ Stan Horton

* Charif Souki

   

* Stan Horton

Chairman

   

President and COO Cheniere Energy

        3/31/06

Date of Signing

   

Date of Signing

/s/ Keith Meyer     /s/ Ed Lehotsky

* Keith Meyer

   

* Ed Lehotsky

President Cheniere LNG

   

Owner Representative

3-31-06     31 March 06

Date of Signing

   

Date of Signing

 

* Required Owner signature - Mr. Horton may sign on behalf of Mr. Souki during
Mr. Souki’s absence.

 

1



--------------------------------------------------------------------------------

SCHEDULE D-2

UNILATERAL CHANGE ORDER FORM

 

PROJECT NAME: Sabine Pass LNG Receiving, Storage and Regasification Terminal

 

OWNER: Sabine Pass LNG, L.P.

 

CONTRACTOR: Bechtel Corporation

 

DATE OF AGREEMENT: December 18, 2004

  

CHANGE ORDER NUMBER: SP/BE -031

 

DATE OF CHANGE ORDER: May 1, 2006

 

Project : Det-Tronics Eagle Premier Fire and Gas Detection System

You are hereby directed to make the following additions or modifications to, or
deductions from, the Work

Contractor is to immediately cease all design efforts associated with the supply
of the proposed Notifier based fire panel system for use within the terminal
process areas and begin the necessary activities to implement a Det-Tronics
Eagle Premier Fire and Gas Detection System, as well as Det-Tronics Triple IR
Point Gas, Open Path Gas and IR Flame Detectors for the monitoring of all
terminal process areas.

The proposed Notifier NFS fire panel has been deemed acceptable by SPLNG for
monitoring of the Administration, Warehouse and Control Buildings. The Jetty,
Customs and Switchgear/Electrical buildings shall be monitored by the
Det-Tronics system due to their proximity to the process areas. The necessary
hardwired cross connections shall be provided to integrate the Det-Tronics and
Notifier systems. A Det-Tronics S3 console shall act as the central annunciating
console for the combined building and process area fire and gas detection
system. A serial interface shall also be provided between the Notifier NFS and
the Det-Tronics systems to allow for Notifier data to be passed to, and
annunciated via the Det-Tronics S3 console.

SPLNG expects that Bechtel and its subcontractors will work closely with the
SPLNG team during the detailed design activities. SPLNG requests that Bechtel
assign personnel that are willing to promote a positive, agreeable, and willing
attitude in the implementation of this important system.

Compensation for the changes specified in this Change Order is on a time and
materials basis as provided in Section 6.1C and 6.2D of the Agreement.

Contractor shall commence with the performance of the change(s) described above
by May 1, 2006

This Change Order is signed by Owner’s duly authorized representatives.

 

/s/ Stan Horton     /s/ Stan Horton

* Charif Souki

   

* Stan Horton

Chairman

   

President and COO Cheniere Energy

           

Date of Signing

   

Date of Signing

/s/ Keith Meyer     /s/ Ed Lehotsky

* Keith Meyer

   

* Ed Lehotsky

President Cheniere LNG

   

Owner Representative

5-1-06     4/28/2006

Date of Signing

   

Date of Signing

 

* Required Owner signature - Mr. Horton may sign on behalf of Mr. Souki during
Mr. Souki’s absence.

 

1